J-S28015-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 DAVID P. BARKER                           :
                                           :
                    Appellant              :    No. 717 MDA 2022

        Appeal from the Judgment of Sentence Entered May 9, 2022
    In the Court of Common Pleas of Adams County Criminal Division at
                      No(s): CP-01-CR-0000872-2021


BEFORE: OLSON, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY OLSON, J.:                   FILED: OCTOBER 24, 2022

      Appellant, David P. Barker, appeals from the judgment of sentence

entered on May 9, 2022. We affirm.

      The Commonwealth charged Appellant with driving under the influence

of alcohol (“DUI”). See Criminal Information, 8/31/21; see also 75 Pa.C.S.A.

§§ 3802(a)(1), (b), and (c).      Prior to trial, Appellant filed a suppression

motion, where he claimed that the arresting officer did not have reasonable

suspicion to stop his vehicle and that, as a result, the trial court must suppress

all evidence against him, “including any statements made by [Appellant] and

any blood test results flowing from the illegal detention and arrest of

[Appellant].” Appellant’s Suppression Motion, 10/25/21, at 10.

      On January 11, 2022, the trial court held a hearing on Appellant’s

suppression motion. During this hearing, the Commonwealth presented the

testimony of Gettysburg Borough Police Officer Shannon Hilliard.           Officer
J-S28015-22



Hilliard testified that, at approximately 11:30 p.m. on March 5, 2021, he was

on duty and driving a marked patrol car, when he witnessed a vehicle that

“appeared to be traveling a little fast” on the road. N.T. Suppression Hearing,

1/11/22, at 7. Officer Hilliard observed the vehicle drive further down the

road and then turn into the parking lot of a doctor’s office along West High

Street. Id. at 8.

      As Officer Hilliard testified, “[t]he vehicle backed [into a] parking space

[in the doctor’s office parking lot].     And I pulled in and activated my

emergency lights and siren and initiated a traffic stop.” Id. Officer Hilliard

testified that he initiated the vehicle stop because “there could be a possible

trespass.” Id. at 8 and 11. He further testified that a “three-foot-by-two-foot”

sign was posted at the entrance to the parking lot, which read:

                             PATIENT PARKING ONLY
                              Violators Will Be Fined
                           By Boro Police and or Towed
                           75 PA. C. S. A. Section 3353

See id. at 19; see also Commonwealth’s Exhibit 1.

      He also testified:

        it was 11:30 [p.m.] at night. I know that [the] office is not
        open. That’s outside the normal business hours. There’s no
        light illuminated indicating the business was open. So, I was
        aware that . . . [t]here would be no patients in that parking
        lot considering the doctor’s office is closed.

N.T. Suppression Hearing, 1/11/22, at 11.

      During cross-examination, Officer Hilliard testified that, at the time he

activated his lights and siren: he did not know whether “the driver or owner


                                      -2-
J-S28015-22



of the vehicle had consent to park in that parking lot;” he did not know

whether the “driver of the vehicle or owner of the vehicle was a patient at that

facility;” he did not know whether Appellant’s vehicle “was in drive or in park;”

and, he “did not know anything about the driver or the vehicle.” Id. at 14-16.

        The trial court denied Appellant’s suppression motion and, following a

stipulated bench trial, the court found Appellant guilty of DUI (second offense)

and DUI (high rate of alcohol).1 On May 9, 2022, the trial court sentenced

Appellant to serve six months of probation for his convictions.

        Appellant filed a timely notice of appeal. He raises one claim to this

Court:

           Did the suppression court err when it found Officer Hilliard
           had reasonable suspicion to stop/detain Appellant for
           trespassing?

Appellant’s Brief at 4.

        Our standard of review for an order denying a motion to suppress is as

follows.

           Our standard of review in addressing a challenge to the denial
           of a suppression motion is limited to determining whether the
           suppression court's factual findings are supported by the
           record and whether the legal conclusions drawn from those
           facts are correct. Because the Commonwealth prevailed
           before the suppression court, we may consider only the
           evidence of the Commonwealth and so much of the evidence
           for the defense as remains uncontradicted when read in the
           context of the record as a whole. Where the suppression
           court's factual findings are supported by the record, we are
           bound by these findings and may reverse only if the court's
____________________________________________


1   75 Pa.C.S.A. §§ 3802(a)(1) and (b), respectively.

                                           -3-
J-S28015-22


        legal conclusions are erroneous. Where, as here, the appeal
        of the determination of the suppression court turns on
        allegations of legal error, the suppression court's legal
        conclusions are not binding on an appellate court, whose duty
        it is to determine if the suppression court properly applied the
        law to the facts. Thus, the conclusions of law [reached by the
        trial court] are subject to our plenary review.

Commonwealth v. Mbewe, 203 A.3d 983, 986 (Pa. Super. 2019) (quotation

marks and citations omitted).

     When a police officer forcibly stops a motor vehicle, a “seizure” has

occurred within the meaning of the Fourth Amendment and constitutional

protections against unreasonable searches and detentions come into play.

Whren v. United States, 517 U.S. 806, 809–810 (1996).               75 Pa.C.S.A.

§ 6308(b) states:

        (b) Authority of police officer.—Whenever a police officer . . .
        has reasonable suspicion that a violation of [the Vehicle
        Code] is occurring or has occurred, he may stop a vehicle,
        upon request or signal, for the purpose of checking the
        vehicle's registration, proof of financial responsibility, vehicle
        identification number or engine number or the driver's
        license, or to secure such other information as the officer may
        reasonably believe to be necessary to enforce the provisions
        of this title.

Commonwealth v Feczko, 10 A.3d 1285, 1287 (Pa. Super. 2010) (en banc)

(quoting 75 Pa.C.S.A. § 6308(b)), appeal denied, 25 A.3d 327 (Pa. 2011).

     Our Supreme Court has explained:

        Section 6308(b) allows a police officer to conduct a vehicle
        stop if he has reasonable suspicion to believe that a violation
        of the Motor Vehicle Code is occurring or has occurred. . . .
        Reasonable suspicion [is defined] as follows:

        Reasonable suspicion is a less stringent standard than
        probable cause necessary to effectuate a warrantless arrest,

                                      -4-
J-S28015-22


        and depends on the information possessed by police and its
        degree of reliability in the totality of the circumstances. In
        order to justify the seizure, a police officer must be able to
        point to “specific and articulable facts” leading him to suspect
        criminal activity is afoot. In assessing the totality of the
        circumstances, courts must also afford due weight to the
        specific, reasonable inferences drawn from the facts in light
        of the officer's experience and acknowledge that innocent
        facts, when considered collectively, may permit the
        investigative detention.

                                      ...

        The determination of whether an officer had reasonable
        suspicion that criminality was afoot so as to justify an
        investigatory detention is an objective one, which must be
        considered in light of the totality of the circumstances. It is
        the duty of the suppression court to independently evaluate
        whether, under the particular facts of a case, an objectively
        reasonable police officer would have reasonably suspected
        criminal activity was afoot.

Commonwealth v. Holmes, 14 A.3d 89, 95-96 (Pa. 2011) (citations,

footnotes, and some quotation marks omitted).

      In this case, Officer Hilliard stopped Appellant’s vehicle for a suspected

violation of 75 Pa.C.S.A. § 3353. In relevant part, Section 3353 of the Vehicle

Code declares:

        (b) Unattended vehicle on private property –

            (1) No person shall park or leave unattended a vehicle on
            private property without the consent of the owner or other
            person in control or possession of the property except in
            the case of emergency or disablement of the vehicle, in
            which case the operator shall arrange for the removal of
            the vehicle as soon as possible.

            (2) The provisions of this subsection shall not apply to
            private parking lots unless such lots are posted to notify
            the public of any parking restrictions and the operator of


                                     -5-
J-S28015-22


              the vehicle violates such posted restrictions. For the
              purposes of this section “private parking lot” means a
              parking lot open to the public or used for parking without
              charge; or a parking lot used for parking with charge. The
              department shall define by regulation what constitutes
              adequate posting for public notice.

                                           ...

          (e) Penalty.--Any person violating any provision of this
          section is guilty of a summary offense and shall, upon
          conviction, be sentenced to pay a fine of not more than $50.

75 Pa.C.S.A. § 3353.2,     3

____________________________________________


2   As this Court has held:

          Traffic stops based on a reasonable suspicion: either of
          criminal activity or a violation of the Motor Vehicle Code
          under the authority of Section 6308(b) must serve a stated
          investigatory purpose. . . . Mere reasonable suspicion will
          not justify a vehicle stop when the driver's detention cannot
          serve an investigatory purpose relevant to the suspected
          violation.

Feczko, 10 A.3d at 1292.

On appeal, Appellant does not claim the trial court erred when it concluded
that Officer Hilliard needed reasonable suspicion – and not probable cause –
to initiate the traffic stop. Moreover, we note that reasonable suspicion is the
proper standard in the case at bar since further investigation was necessary
to determine whether Appellant was actually in violation of Section 3353(b).
For example, Appellant would not have been in violation of Section 3353(b)
if: Appellant were a patient at the office; had the consent of the owner to
park in the lot; or, was experiencing an “emergency or disablement of the
vehicle.” See 75 Pa.C.S.A. § 3353(b). However, the only way Officer Hilliard
would have been able to determine if Appellant were exempted from
application of Section 3353(b) is by investigating the matter after the stop.

3 Although Section 3353(b) is entitled “[u]nattended vehicle on private
property,” the statute clearly prohibits the “parking” of a vehicle on private
property without the consent of the owner; and, under the Vehicle Code,
(Footnote Continued Next Page)


                                           -6-
J-S28015-22



       During the suppression hearing, Officer Hilliard testified that he

observed Appellant’s vehicle turn into a doctor’s office parking lot at 11:30

p.m. At that time, “the doctor’s office [was] closed” and there were no lights

on the building that would have indicated that the business was open. N.T.

Suppression Hearing, 1/11/22, at 7-11. Officer Hilliard also testified that a

“three-foot-by-two-foot” sign was posted at the entrance to the parking lot,

which read:

                              PATIENT PARKING ONLY
                               Violators Will Be Fined
                            By Boro Police and or Towed
                            75 PA. C. S. A. Section 3353

See id. at 19; see also Commonwealth’s Exhibit 1.

       Officer Hilliard testified that he waited until Appellant “backed in to [a]

parking space” in the lot and, when he “witnessed the vehicle park in the

parking lot,” Officer Hilliard “pulled in and activated [his] emergency lights

and siren and initiated a traffic stop.” N.T. Suppression Hearing, 1/11/22, at

8.

       We conclude that, when Officer Hilliard activated his emergency lights

and seized Appellant, Officer Hilliard possessed the requisite reasonable

suspicion to believe that Appellant may have been in violation of Section
____________________________________________


“parking” a vehicle can occur whether the vehicle is “occupied or not.” See
75 Pa.C.S.A. § 102 (defining the term “park” or “parking” as: “(1) When
permitted, means the temporary storing of a vehicle, whether occupied or not,
off the roadway. (2) When prohibited, means the halting of a vehicle, whether
occupied or not, except momentarily for the purpose of and while actually
engaged in loading or unloading property or passengers.”).


                                           -7-
J-S28015-22



3353(b) of the Vehicle Code. To be sure, Section 3353(b)(1) provides that,

with certain exceptions, a person is prohibited from parking a vehicle on

private property without the consent of the owner. Section 3353(b)(2) further

declares that the prohibition applies to private parking lots if “such lots are

posted to notify the public of any parking restrictions and the operator of the

vehicle violates such posted restrictions.” 75 Pa.C.S.A. § 3353(b).

      In this case, the doctor’s office parking lot was posted with a sign that

declared:   “PATIENT PARKING ONLY.”           Further, at the time Officer Hilliard

initiated the traffic stop, Officer Hilliard possessed specific and articulable facts

that Appellant was violating the posted restriction, since: Appellant “backed

[his vehicle] in to [a] parking space” in the lot, at 11:30 p.m. at night, when

the doctor’s office was closed, with “no light illuminated indicating the business

was open,” and Officer Hilliard was “aware that . . . [t]here would be no

patients in that parking lot considering the doctor’s office [was] closed.” N.T.

Suppression Hearing, 1/11/22, at 7-11; Commonwealth’s Exhibit 1; see also

Trial Court Opinion, 1/25/22, at 9. Therefore, at the time of the stop, Officer

Hilliard possessed reasonable suspicion that Appellant parked his vehicle in

violation of the posted restrictions in the parking lot and, thus, may have been

in violation of Section 3353(b).

      On appeal, Appellant argues that Officer Hilliard did not have reasonable

suspicion to initiate the stop since, at the time he initiated the vehicle stop,

he did not know: “whether the vehicle was in drive or park;” whether “the

owner had given consent to Appellant . . . to park in the lot;” whether

                                        -8-
J-S28015-22



Appellant was a patient; or, whether Appellant was “experiencing an

emergency or disablement.” See Appellant’s Brief at 20-23.

      While Appellant is correct in his observations, the fact that Appellant’s

actions could have been wholly innocent – and not violative of Section 3353(b)

– does not override the specific and articulable facts that led Officer Hilliard to

suspect that criminal activity was afoot.       See, e.g., Commonwealth v.

Jefferson, 256 A.3d 1242, 1251 (Pa. Super. 2021) (“certainty about

individual factors has never been a prerequisite for reasonable suspicion. It

is well-settled that to justify their decision to stop and briefly detain an

individual, the police need not establish their suspicions to a level of certainty,

a preponderance, or even a fair probability”) (quotation marks, citations, and

brackets omitted); Commonwealth v. Rogers, 849 A.2d 1185, 1190 (Pa.

2004) (“reasonable suspicion does not require that the activity in question

must be unquestionably criminal before an officer may investigate further.

Rather, the test is what it purports to be – it requires a suspicion of criminal

conduct that is reasonable based upon the facts of the matter”) (citations

omitted). Certainly, as the trial court ably summarized, under the totality of

the circumstances, Officer Hilliard possessed specific and articulable facts

suggesting that Appellant violated Section 3353(b):

        The parking lot of the doctor’s office was closed to
        unauthorized visitor[ parking], as indicated by the “Patient
        Parking Only” sign in the parking lot. Officer Hilliard therefore
        reasonably believed [Appellant] was not authorized to park
        in the parking lot because [Appellant] did not appear to be a
        patient at the doctor’s office. The lateness of the hour made


                                       -9-
J-S28015-22


         it highly unlikely that the doctor’s office was open for
         business and that [Appellant] was visiting the practice for
         medical treatment.

Trial Court Opinion, 1/25/22, at 9.

       We agree with the trial court and conclude that the Appellant’s claim on

appeal thus fails.4

       Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/24/2022




____________________________________________


4 Appellant also claims that “the sign provided inadequate notice by failing to
comply with parking sign regulations.” Appellant’s Brief at 18. Whether the
sign did or did not “comply with parking sign regulations” is only relevant to
the issue of whether Appellant, in fact, violated Section 3353(b). It is not
relevant to the issue of whether Officer Hilliard possessed reasonable suspicion
to believe that Appellant violated Section 3353(b).


                                          - 10 -